El Jugsz Asociado Se. Aldbey,
emitió la opinión del tribunal.
Emilio Gratiot y Bertha Parisot de Gratiot presentaron demanda en la Corte de Distrito de San Juan,' Sección Se-*381graida, en la que sustaneialmente alegaron ser dueños en el barrio de Puerta de Tierra de esta ciudad de una casa en cuya pared oeste hicieron abrir dos ventanas altas y una puerta-ventana pero que el demandado Paul L. Hagen las ha inutilizado poniendo tablas unidas y planchas de zinc, tam-bién unidas, en la parte oeste de dicha casa que privan a los demandantes del uso y disfrute de su propiedad. En vista de esos hechos, y de otros que no son del caso ahora, pidie-ron a la corte que dictase un auto de injunction contra el de-mandado ordenándole que se abstenga de impedir por esos medios el uso y disfrute de dichas ventanas y puerta-ventana y la remoción inmediata de las tablas, planchas y postes que ha colocado y que pague las costas; pidiendo también que mientras se tramita y resuelve el caso la corte dicte auto de injunction preliminar contra el demandado “ ordenándole se abstenga de colocar planchas, tablas, anuncios o cualesquiera otra forma sobre las paredes de la casa propiedad de los demandantes, ni en forma que les obstaculice el uso y dis-frute de las ventanas y puerta-ventana que en dicha pared tiene o pueden abrir, y ordenándose asimismo la inmediata remoción de las tablas, planchas y postes que tiene hoy pues-tos contra tal pared cubriendo las ventanas y puerta-ventana de la casa de los demandantes, bajo la fianza que la corte fije a los demandantes para dictar tal injunction preliminar.”
La demanda está jurada el 20 de octubre de 1920 y el 26 del mismo mes la corte dictó la siguiente orden:
“Vista la petición de los demandantes solicitando un injunction contra el demandado, y entre tanto se expida un injunction preli-minar, la corte señala el día 3 de noviembre de 1920, a las nueve de la mañana para que el demandado comparezca a exponer las razones que tenga para que no se expida un auto de injunction preliminar en este caso; y entre tanto la corte- ordena al demandado se abstenga de colocar planchas, tablas, anuncios o cualesquiera otra forma sobre las paredes de la casa propia de los demandantes, ni en forma que les obstaculice el uso y, disfrute de las ventanas y puerta-ventana que en dicha pared tienen o pueden abrir.”
*382El día 3 de noviembre compareció el demandado ante la corte por moción escrita alegando qne lo bacía sólo y espe-cíficamente para los efectos de ella y sin someterse a la juris-dicción de la corte en esta acción, qne según declaración ju-rada que presentaba ba sido notificado solamente con copia de la orden para mostrar causa sin que se le baya entregado copia del emplazamiento, de la demanda ni de la petición a que se refiere la orden, por lo que pidió se dejara sin efecto la orden para mostrar causa librada el 26 de octubre, que-dando libre de las probibiciones que contiene. Discutida esa moción la corte la declaró sin lugar el mismo día tres de noviembre y señaló nuevamente para dos días después la vista para mostrar causa. No compareció a ella el deman-dado el día cinco de noviembre y por esta razón los deman-dantes pidieron que se dictase el injunction preliminar y la corte, el mismo día, en vista de la incomparecencia del de-mandado a mostrar causa en virtud de la cual no deba ex-pedirse el auto de injunction preliminar solicitado y por apa-recer de la faz de la demanda que existen causas bastantes para acceder a lo solicitado por los demandantes, declaró con lugar la petición en cuanto al injunction preliminar y dispuso se expidiera una orden de injunction preliminar contra el demandado ordenándole remover la obstrucción que ba colocado frente a las ventanas de los demandantes; que se abstenga de colocar de nuevo dichas obstrucciones e impedir el acceso de luz y ventilación a la casa de los demandantes, entre tanto se resuelve el pleito de injunction perpetuo en sus méritos, para lo cual fijó una fianza a favor del deman-dado por la cantidad de quinientos dólares.
Prestada dicba fianza el mismo día se notificó dicba orden al demandado el ocbo de noviembre entregándole copia de ella, de la fianza, de la demanda" y del emplazamiento.
El día 9 de noviembre solicitó 'el demandado de la corte que anulara la orden de injunction preliminar que libró contra él alegando no sólo que no babía sido sitado y emplazado *383cuando se celebró la vista para mostrar causa para que no se espidiera el injunction preliminar sino también que dicha orden de comparecencia no tenía valor o fuerza porque no había sido previamente notificado con copia de la demanda y del emplazamiento. El día veinte de diciembre la corte dictó resolución negando la anulación solicitada y de ella apeló el demandado dentro del término legal de acuerdo con el artículo 295 No. 3 del Código de Enjuiciamiento Civil que autoriza la apelación contra una orden negándose a anular un injunction.
La contención principal del apelante en este recurso es que la corte inferior no pudo librar la orden para que com-pareciera a mostrar causas por las cuales no debía espedirse el auto de injunction preliminar pedido por el demandante ni tampoco pudo conceder dicho auto sin que antes se le hubiera emplazado de la demanda de injunction perpetuo con entrega de copia de ésta y del emplazamiento y que por igual razón debió ser anulado el auto preliminar que concedió cuando solicitó su nulidad.
No hay duda alguna, ni es negado por el apelante, que las cortes de distrito están autorizadas por nuestras leyes para librar auto de injunction preliminar mientras se decide el pleito o la. petición de injunction perpetuo. Secciones 2 y 3 de la Ley de Injunction de 1906 y casos de Díaz v. Vázquez, 19 D. P. R. 1156, y Municipio de Gurabo v. The Juncos Central Company, 18 D. P. R. 408. Tales autos, según la sección 5 de la ley pueden otorgarse en cualquier tiempo antes de haberse dictado sentencia, mediante petición o declaración juradas, siempre que aquélla o ésta, en su respectivo caso, demostraren satisfactoriamente que existen motivos suficien-tes para concederlo, debiendo presentarse al requerido junto con el auto, si no se hubiera hecho antes, una copia de la petición o de la declaración jurádas en cuya virtud se hu-biere concedido el injunction; facultad que está limitada por la sección 6 al disponer que no podrá concederse un injunc-*384tian después de haber el demandado contestado nna demanda sin que medie una notificación, o una orden requiriendo al demandado para que exponga sus razones en contra de la concesión, en cuyo caso podrá entredicharse al demandado hasta recaer la decisión concediendo o negando el injunction; y según la sección 8 es discrecional en la corte el conceder el auto preliminar sin .audiencia del demandado pues dispone que si la corte o el juez estimare procedente, antes de con-ceder el injunction, oir a la persona contra quien se pidiere, podrá dictar una orden requiriéndola para que exponga sus razones en contra de dicha concesión, pudiendo mientras tanto ponerla en entredicho; disponiendo la sección 9 que no po-drá concederse un injunction para suspender los negocios ge-nerales u ordinarios a una corporación sin que medie debida notificación de la solicitud presentada con tal objeto, excepto en los casos en que El Pueblo de Puerto Rico fuere parte en el procedimiento; y la sección 10 que si se concediere un injunction sin haber mediado notificación a la persona reque-rida, podrá ésta, previo oportuno aviso a la otra parte, pedir que se revoque o modifique.
Las anteriores citas legales demuestran qne la corte puede conceder un auto de injunction preliminar sin audiencia del demandado y sin que haya sido emplazado para contestar la demanda, ya que como medida urgente puede decretarse ex parte al presentarse la demanda o la petición de injunction perpetuo para las cuales es un remedio auxiliar; facultad que también tienen los tribunales en los Estados Unidos de América de' donde procede nuestra ley sobre la materia. High on Injunction, segunda edición, tomo 1, página 43 y tomo 2, página^e; 14 R. C. L. 325; 22 Cyc. 918, 957 y sus citas en la nota 2. Desde luego, tales autos deben concederse en casos urgentes, con gran cautela y con la fianza a que se refiere la sección 7.
En el presente caso la corte inferior no concedió el injunction preliminar ex parte sino que prefirió oir al demandado’ *385y al efecto ordenó qne compareciera a exponer las razones qne tenía para qne no se concediera el injunction preliminar solicitado por el demandante. De esta orden fné notificado el demandado pero no se le entregó copia de la petición de injunction.
Para librar esa orden y para resolver si debía concederse . el injunction preliminar no era necesario qne el demandado - fnera previamente emplazado para contestar la demanda principal bastando con la notificación de la orden para mostrar-causa para llevar ante la corte al demandado para los efectos de la petición de injunction preliminar, pero puesto qne la corte quería oir al demandado sobre las razones que tuviera para oponerse- a tal petición era indispensable que se le en-tregara copia de la petición pues desconociéndola le era im-posible exponer razones contra ella, en cuya situación no debió la corte inferior conceder el injunction preliminar soli-citado por el demandante ya que desde el momento que optó por oirlo no fia debido resolver sin que estuviera en condi-ciones de defenderse de la petición.
También alega el apelante que generalmente no se concede el injunction preliminar cuando es de carácter manda-torio como en el pedido en este caso sino en casos de gra-vísima urgencia. Esto es cierto, pero según las circunstan-cias del caso pueden concederse aun ex parte cuando son de gravísima urgencia, sin requerir al demandado para que ex-ponga razones contra la concesión. 2 Spelling on Injunctions 871; 22 Cyc. 743; 14 R. C. L. 318.
La resolución apelada debe ser revocada y anularse la orden que concedió el injunction preliminar en este caso.
Revocada la resolución apelada y anulada la orden de injunction preliminar.
Jueces concurrentes: Sres. Asociados Wolf, del Toro y Hutchison.
El Juez Presidente Sr. Hernández disintió.